Department of Health & Human Services
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification
SMD #10-020
October 1, 2010
Re: Revised State Plan Amendment Review Process
Dear State Medicaid Director:
Dear State Health Official:
The Centers for Medicare & Medicaid Services (CMS) is issuing this letter to inform you of
changes CMS is making in the State plan amendment (SPA) review process. These changes are
being made to implement a more efficient process for the review of proposed modifications to
the State Medicaid plan.
Background
Federal statute and regulations require CMS to review and approve SPAs for consistency with
the requirements of Section 1902(a) of the Social Security Act (the Act) before a State may
implement Medicaid program modifications. SPAs are generally transmitted to CMS as pages
excerpted from the existing approved State plan containing the provisions that the State wishes to
modify. CMS reviews the proposed specific amendment and all other provisions contained on
the submitted State plan page(s). In addition, CMS reviews any related or corresponding State
plan provisions contained elsewhere in the State plan that are integral to understanding the pages
submitted. This review process may lead to the identification of existing State plan provisions
that the State is not proposing to modify and that are not integral to the proposed SPA
modifications but that appear to be contrary to Federal statute, regulations, or established
guidance. In the past, the review process has required that any issue identified during the review
of a SPA must be resolved in order to take action on the submitted SPA. In some instances, this
practice has resulted in a delay in the State’s authority to promptly implement the program
change for which the amendment was originally submitted.
Recognizing States’ need to advance modifications to their Medicaid programs, CMS has
consulted with States and identified a process that will expedite the review of SPAs while
ensuring that CMS and States resolve other questions that may arise. As described in detail
below, States will now have the option to resolve issues related to State plan provisions that are
not integral to the SPA through a separate process.

Page 2 – State Medicaid Directors and State Health Officials
New Procedures for SPA Processing
CMS has a continuing obligation to review all provisions of a State plan amendment for
compliance with Federal statute and regulations State plans, including those on submitted pages
and corresponding provisions contained within the existing approved State plan. However, CMS
will no longer require States to resolve those issues that may arise in the course of the review of
the submitted SPA – but are not integral to the provision modified by the SPA – prior to taking
action on the submitted SPA. Instead, CMS will follow the procedure described below.
•

In the event that CMS identifies potentially non-compliant State plan provisions, we will
discuss those provisions with the State during the initial stages of the SPA review. The State
will have the option to resolve all issues during the review of the submitted SPA or to focus
solely on the provision modified by the SPA, and resolve issues unrelated to the actual SPA
change through a separate process.

•

If the State chooses a separate process to resolve issues unrelated to the modifications
proposed in the submitted SPA, and if CMS needs additional information relating to the SPA,
a request for additional information (RAI) will be issued. The RAI will include only those
questions or requests for information that are applicable to the SPA submitted. The SPA will
not be delayed, but the decision letter communicating the disposition of the SPA will note
that additional issues are being reviewed through a separate process.

•

CMS will describe the specific issues and/or questions related to those provisions that are not
addressed in the context of the SPA review, but are problematic, in a letter to the State
Medicaid Director on or before the date of ultimate SPA disposition. In doing so, CMS will
identify the statutory or regulatory provision or guidance pertaining to the issue identified.
We will not pursue matters that are not based on statute, regulations, or generally available
guidance. Within 90 days from the date of the letter, States should provide information that
explains why the provision is consistent with Federal statute, regulation, and existing
guidance, or should submit to CMS a SPA which will bring the State plan into compliance.
During this time, CMS will provide technical assistance and respond to questions from the
State.

•

CMS may initiate formal compliance action as described in 42 CFR 430.35 at any time.
However, CMS will ordinarily delay taking action pending the discussions with the State
through the process described above, and may delay taking action if the State demonstrates
good faith actions to come into compliance (for example, when there are implementation or
State authority issues that must be resolved). As always, the formal compliance process
offers States formal appeal rights through an established hearing process.

Page 3 – State Medicaid Directors and State Health Officials
To further explain how this new process will work and to promote consistent application of the
new policy, we have enclosed several examples in which the review of issues related to the State
plan can be divorced from changes proposed in the submitted SPA. The examples are based on
actual State plan issues we have faced and are intended to clarify how we envision this new
process.
We hope you will find this information helpful. We believe this new approach will resolve many
SPA processing issues and allow SPAs to be approved more quickly. We will also be taking this
new approach in our review of SPAs related to the Children’s Health Insurance Program (CHIP).
We are committed to working with States to ensure that CMS carries out its responsibilities in
ways that advance States’ ability to carry out their responsibilities.
If you have any additional questions, please contact Ms. Dianne Heffron, Director, Financial
Management Group, who may be reached at 410-786-3247.
Sincerely,
/s/
Cindy Mann
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Richard Fenton
Acting Director
Health Services Division
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association

Page 4 -- State Medicaid Directors and State Health Officials
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Page 3 – State Medicaid Directors and State Health Officials
Carol Steckel
President
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

Page 5 – State Medicaid Directors and State Health Officials
Enclosure
IMPLEMENTATION OF NEW SPA REVIEW PROCESS – EXAMPLES
The following examples represent common situations that have arisen during the review of SPAs
in recent years. They are intended to provide a general overview of the review process described
in the enclosed letter and to give examples of issues that are, and are not, considered integral to a
SPA. The examples are not all-inclusive but are meant to give States concrete examples based
on actual SPA review scenarios, and to ensure consistent implementation of the new procedures.
SECTION I –Proposed SPA Can Be Approved Before Resolution of Other Identified Issues
Example 1: A State submits a new, stand-alone reimbursement page describing a general rate
reduction (or increase) for a number of different services. The submitted page may, or may not,
specifically identify the services subject to the rate adjustment.
CMS Review Process - The new, stand-alone reimbursement page must list each of the specific
services subject to the rate adjustment(s) and include the location (page numbers) in the State
plan of the related reimbursement methodologies so that the proposed amendments can be crosswalked to the existing State plan provisions. If this information is not included, the SPA must be
amended to include this information.
The underlying methodologies and related coverage provisions for the affected services will be
reviewed. If CMS has questions regarding content on the related pages, e.g., existing
reimbursement methodologies or coverage provisions for the affected services, these issues can
be resolved through the separate process described in this letter.
Example 2: A State submits a 4.19B reimbursement page to modify the reimbursement
methodology for psychologists. The existing methodology provides reimbursement to
psychologists at 100 percent of the State’s physician fee schedule. The amendment reduces
reimbursement for psychologist services to 80 percent of the physician fee.
CMS reviews the coverage provisions for psychologist services. CMS also reviews the coverage
provisions for physician services and the existing State plan language that describes the
physician reimbursement methodology. The existing physician reimbursement language in the
State plan does not include the effective date of the physician fee schedule.
CMS Review Process - CMS can approve the reimbursement language for the psychologist
services even though an effective date of the physician fee schedule is not included in the State
plan language describing the reimbursement methodology for psychologist services. CMS will
resolve the effective date issue in the State plan's physician reimbursement methodology (the fee
schedule) through the separate process described in this letter.

Page 6 – State Medicaid Directors and State Health Officials
Example 3: A State submits a SPA to amend coverage of nurse practitioner services. As part of
the review, CMS examines the nurse practitioner reimbursement methodology. CMS discovers
that the existing nurse practitioner reimbursement methodology is not comprehensive because it
lacks the effective date of the fee schedule.
CMS Review Process - CMS will take action on the merits of the coverage amendment in the
submitted SPA. The related issue concerning the reimbursement methodology will be addressed
through the separate process discussed in this letter.
Example 4: A State submits a SPA to remove coverage of dentures from the State plan.
Rehabilitative services are described on the same page as the deleted denture service description.
The SPA does not define the rehabilitative services nor does it identify the providers of those
services.
CMS Review Process - CMS can approve the SPA to remove dentures as a covered service
based on its own merits. CMS will address issues with the rehabilitative services coverage and
reimbursement through the separate process described in this letter.
Example 5: A State submits a SPA for a new inpatient supplemental payment. In response to
the Standard Funding Questions in the RAI, CMS identifies a possibly unacceptable provider
assessment that is the funding source for another supplemental payment identified on the
submitted SPA page.
CMS Review Process - CMS will take action on the SPA based on the merits of the new
supplemental payment. The issues identified concerning the other supplemental payment will be
addressed through the separate process described in this letter.
Example 6: A State submits a SPA that changes one of the drug classes listed in its excluded
drug coverage. CMS reviews all of the other excluded drug categories listed in the approved
State plan and finds several non-drug items that are included on the list.
CMS Review Process - CMS will take action on the submitted SPA based on its own merits.
The additional non-drug items included on the list will be addressed through the separate process
described in this letter.

Page 7 – State Medicaid Directors and State Health Officials
SECTION II – Proposed SPA Language Must be Modified Before Approval
Example 1: A State submits a coverage SPA eliminating adult dental services. This SPA
requires tribal consultation because it will reduce benefits for eligible Indians and also will
reduce reimbursements to Indian health providers that provide these services to eligible Indians.
The State did not consult with the federally-recognized Tribes and Indian health providers prior
to submission of the SPA.
CMS Review Process - CMS cannot approve the SPA until the required tribal consultation has
occurred. To approve the SPA without the required consultation would violate Executive Order
13175 and the sec. 1902(a)(73) consultation requirements, as added by the Recovery Act.
Example 2: A State submits a SPA to modify coverage of chiropractic services. There is no
reimbursement methodology in the approved State plan for chiropractic services.
CMS Review Process - CMS cannot approve this SPA until the State submits a reimbursement
methodology. The State would have no authority to request Federal financial participation (FFP)
for expenditures associated with chiropractic services without a reimbursement methodology in
the State plan.
Example 3: A State submits a SPA to modify the reimbursement methodology for nurse
practitioners. During the review process, CMS discovers that the approved State plan does not
provide for coverage of nurse practitioners.
CMS Review Process - CMS cannot approve the reimbursement SPA until the State submits a
State plan page authorizing the coverage of nurse practitioner services. States cannot claim FFP
for expenditures for services that are not covered in the approved State plan.
Example 4: A State submits a SPA to increase fee schedule payments by 10 percent for a
specific provider type. Neither the existing nor the newly submitted State plan language
describing the reimbursement methodology includes the effective date of the fee schedule.
CMS Review Process – Because the State plan language that describes the reimbursement
methodology for the specific service under review would not be considered a comprehensive
reimbursement methodology, CMS cannot approve the SPA until the effective date of the fee
schedule is included in the State plan language.
Example 5: A State submits a SPA to reimburse for services provided in schools. There is no
comprehensive description of the reimbursement methodology in the State plan for these
services; the methodology in the SPA states only that reimbursement is based on cost and is
funded with certified public expenditures. The SPA contains only a brief description of the types
of costs that will be certified.
CMS Review Process - CMS cannot approve the SPA until the State’s cost-identification
methodologies have been reviewed and determined to be appropriate for Medicaid certification.
Because the funding of the payment is based on costs incurred by a political subdivision eligible

Page 8 – State Medicaid Directors and State Health Officials
for participation in the funding of the Medicaid program, CMS must ascertain that the costs
being matched are appropriately identified and allocated to the Medicaid program.
Example 6: A State submits a SPA to extend to additional Rural Health Centers (RHC) an
existing Alternative Payment Methodology (APM) which recognizes hospital deliveries as an
RHC service. Payment to RHCs for hospital deliveries is inconsistent with Federal regulatory
requirements because a hospital delivery is not considered an RHC service. Therefore, the SPA
cannot be approved. Upon learning this, the State withdraws the SPA.
CMS Review Process - CMS may pursue a compliance action with respect to the existing
problematic reimbursement methodology following the process described in 42 CFR 430.35.

